Citation Nr: 0604026	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  99-19 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of a loan guaranty 
indebtedness calculated in the amount of $ 7,308.55, plus 
interest.



WITNESSES AT HEARINGS ON APPEAL

The Appellant and his spouse



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1990 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida that denied the benefit 
sought on appeal, determining that the loan guaranty 
indebtedness was the result of "bad faith" on the part of 
the veteran.  The veteran, who had active service from 
January 1964 to September 1967, from January 4, 1974 to 
January 18, 1974, and from August 1981 to July 1986, appealed 
that decision to the BVA and the case was referred to the 
Board for appellate review.  

In a decision dated May 2004, the Board determined that there 
was no bad faith on the part of the veteran in the creation 
of loan guaranty indebtedness and returned the case to the RO 
for additional development and adjudication.  The case was 
subsequently returned to the Board for further appellate 
review.


REMAND

A preliminary review of the record after it was returned to 
the Board from the RO disclosed that the veteran had 
presented testimony at a hearing before the BVA at the RO in 
September 2003.  However, the Veterans Law Judge that 
conducted that hearing is no longer employed at the BVA.  
Under 38 C.F.R. § 20.707, the Veterans Law Judge that 
conducted the hearing is required to participate in the 
decision.  The veteran was notified of this situation by the 
Board in a letter dated in November 2005 and was requested to 
indicate whether he desired  an additional BVA hearing, and 
if so, the type of hearing he wanted.  In a response dated in 
December 2005, the veteran indicated that he wanted to attend 
a hearing before a Veterans Law Judge at the RO.  This matter 
must be addressed before any further appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

